Citation Nr: 1004278	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
ankle disorder.

2.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for 
tuberculosis.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board, in a June 2007 decision, denied the appealed 
claims.  However, by a Joint Motion for Remand (Joint 
Motion) approved by an October 2008 Order of the United 
States Court of Appeals for Veterans Claims, the Board 
decision was vacated and the case remanded for compliance 
with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

By the Joint Motion, the Board's June 2007 decision was 
vacated based on failure of notice letters sent by the RO to 
the Veteran in September 2003 and January 2004 under the 
Veterans Claims Assistance Act of 2000 (VCAA) to fulfill 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Kent requires notice of the bases of prior final denials of 
claims for service connection, in order to reopen a claim 
prior to adjudication on the merits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Specifically, the Joint Motion noted 
that, while the January 2004 VCAA letter did note that the 
prior denial in September 1974 denied the claims for lack of 
evidence if disability incurred or aggravated in service, 
the January 2004 letter did not inform that the prior 
denials were also based on the absence of evidence of 
current disability.  The Joint Motion noted that the 
September 2003 VCAA letter did not address the bases of 
prior denial of those two claims in September 1974 at all.  
The Joint Motion accordingly found that remand was 
appropriate for Kent-complying VCAA notice for these two 
claims.

The Joint Motion also vacated the Board's decision as to the 
claims for service connection for a right ankle disorder and 
a low back disorder, because those were claimed based on 
theories of entitlement including as secondary to a left 
ankle disorder, and hence were inextricably intertwined with 
the request to reopen the claim for service connection  for 
a left ankle disorder.  The Court has held that a claim 
which is inextricably intertwined with another claim which 
remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication. Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice complying with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include in accordance with 
currently applicable judicial caselaw. 

a.  In particular, notice should be 
provided addressing the Veteran's 
request to reopen claims for service 
connection for a left ankle disorder 
and tuberculosis, providing notice of 
all deficiencies in those claims upon 
the last prior final denial of those 
claims in September 1974, including the 
lack of evidence of current disability 
and lack of evidence of a disability 
developing in service or being causally 
related to service.  That notice should 
also including notice of the evidence 
required to reopen those two claims, as 
well as evidence required to sustain 
those claims, if reopened, on the 
merits.  These VCAA notice requirements 
are necessary to comply with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as 
interpreted in the Joint Motion.

b.  The VCAA notice should also address 
the claims for service connection for a 
right ankle disorder and a low back 
disorder, including as secondary to a 
left ankle disorder, addressing the 
evidentiary requirements to sustain 
those claims on both direct and 
secondary bases.

c.  All records and responses received 
should be associated with the claims 
file, and all indicated development 
undertaken.

2.  Thereafter, the RO should readjudicate 
the remanded claims de novo. If any 
benefit sought is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

